Citation Nr: 1236863	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984, including participation in the multinational peacekeeping force in Beirut, Lebanon; his decorations include the Purple Heart and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the RO that denied a disability rating in excess of 50 percent for service-connected PTSD.  

In an October 2011 the Board granted entitlement to a 70 percent evaluation for PTSD, but denied entitlement to a 100 percent evaluation, to include referral for extraschedular consideration.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In an October 2011 Joint Motion for Partial Remand (joint motion), the appellant and the Secretary moved to partially vacate the Board decision.  Specifically, the joint motion moved to vacate only that portion of the Board decision that denied entitlement to an evaluation in excess of 70 percent for PTSD.  Pursuant to the joint motion, the Court, in a April 2012 Order, vacated only the part of the Board's decision that denied entitlement to an evaluation in excess of 70 percent for PTSD.  Accordingly, the issue is characterized as such on the cover page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Board's now vacated denial of entitlement to an evaluation in excess of 70 percent for PTSD, pertinent VA psychiatric records were associated with the claims file via Virtual VA.  A review of the record discloses that the Agency of Original Jurisdiction (AOJ) has yet to initially review this evidence in regard to the current appeal and the Veteran has not waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c).  As such this evidence must be returned for consideration, and if the benefit sought remains denied, for issuance of a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31 (2011).

It is also noted that the Veteran receives regular VA treatment and that in October 2011 the Board remanded the Veteran's claim for entitlement to a total disability evaluation based upon individual unemployability (TDIU) to afford him a VA examination on this point.  Accordingly, it thus appears that there are possibly relevant VA records outstanding.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, VA must attempt to obtain any possibly outstanding relevant VA records.

Also, the Board notes that the Veteran was last afforded a VA examination to address the severity of his PTSD in January 2009.  Subsequent records dated in March 2009 note continued treatment for PTSD.  In an April 2012 communication, the Veteran related that he felt his condition had worsened since his last VA examination, noting that he had been placed on stronger medications.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, a new VA examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith.  Perform any and all follow-up as necessary, and document negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  The examiner must discuss the effect, if any, of the Veteran's PTSD on both his social and industrial adaptability and is asked to specifically address whether the Veteran's PTSD has resulted in total occupational and social impairment.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


